The nature of the facts of this case and the question of law presented have called for the earnest efforts of each member of this court in a most unusual way. I fully realize the close question under consideration and am impressed with the far-reaching effect of the decision on the subject which has been discussed by Judge Davidson in the original opinion and by Judge Graves on the motion for rehearing. Both opinions clearly, fairly and accurately state the facts considered by each and, yet, they have come to an opposite conclusion, the first reversing the case and the second granting motion for rehearing and affirming it. I am of the opinion that the conclusion reached in the original opinion is correct.
I take no issue with the law announced on the facts stated in Judge Graves' opinion. So far as there is an issue of fact *Page 460 
this must be determined by a jury, even though it results in them passing upon a question of admissibility of testimony. I know of no other way under our present law to handle such matters. Judge Davidson reached his conclusion upon undisputed facts. Judge Graves reached his upon disputed issues, based on the jury's verdict in the case which concluded them against appellant. It is my view that the undisputed issues are not necessary to the question, as the case should turn on the State's evidence. I accept as true every statement made by the officers as it was found by the jury. Every circumstance of the case sustains them, as does the reputation which these men bear as officers, which is also reflected by the record. I cannot but commend them for the manner in which they handled the prisoner in their charge without the abuse too frequently heaped upon a poor unfortunate while incarcerated. Commendable as it may be to "sweet talk" a suspect out of a confession or to do it otherwise, as revealed by the Sheriff of Henderson County, instead of by torture as is frequently reported, when the influence applied results in "getting" a confession, it is not a voluntary one. The two terms are irreconcilably in conflict. What influence was used, what was said in the "sweet talk" on the highway, or the thirty minutes in a strange courthouse, is not revealed by the record. The jury would have been in better position to perform its duty if the State had been required to assume the burden of giving the facts instead of the conclusions of the witnesses. Where there is influence of any nature sufficient to operate on the particular individual and it does produce the confession, it is not voluntary. When this court holds otherwise, it has reached a conclusion contrary to that announced by the Supreme Court of the United States in construing the Fourteenth Amendment in relation to criminal cases in the State courts. (Chambers v. Florida, 309 U.S. 227; White v. Texas, 310 U.S. 530).
It is not a matter of whether or not appellant falsified in his charges against the officers. In all probability he did. In a strenuous effort to free himself it would be natural for one in his place to do so. I can consider his acts without believing his story. He was not on trial for perjury. Neither is the question controlled by the purpose the officers had in mind when they carried him from jail to jail. In doing this they merely laid the scene for the controversy and furnished circumstances which may be considered in determining the question of the voluntary nature of the confession. The circumstances are *Page 461 
potent because it is observed they sought no further place of safety after they "talked that confession out of him." Places from which he had been removed at once became safe places and in a few minutes he was returned to Tyler, later to Gilmer and then to Mr. Pleasant. These facts were properly presented to the jury and they have passed upon them in connection with the disputed issues. We also consider them in connection with the officers' testimony referred to in the original opinion, not as a matter of law to arbitrarily determine the nature of the confession, but to properly understand the influence upon the accused which produced it.
The trial court properly presented what he believed to be the controlling issue as a question of fact for the jury to decide. They did so and he entered judgment accordingly, but it is the duty of this court, and each of us has endeavored, to reach a conclusion in a manner that would direct not only the proper trial of this case, but of many more similarly situated, and also the conduct of officers charged with the responsibility of enforcing the law. I regret that I cannot take the same view, but each of us has a solemn duty to express himself according to our several convictions. This I do in the belief that under the undisputed facts reviewed in the original opinion we should hold the written confession inadmissible. So believing, I respectfully dissent from the majority opinion.
                             ORDER.